Citation Nr: 1757389	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD), prior to September 8, 2016.

2.  Entitlement to a disability rating greater than 50 percent for PTSD, from September 8, 2016 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 8, 2016. 


REPRESENTATION

Veteran represented by:  Ralph J. Bratch, Attorney 	


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1983 to May 1991.

This matter comes before the Board of Veterans' Appeals Board (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida.

This case was previously before the Board in July 2015, and it was remanded for further development.  

In the July 2015 decision, the Board assumed jurisdiction over the TDIU claim, and it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes the Veteran was granted individual unemployability (TDIU) from September 8, 2016.  Thus, the Board will discuss below whether TDIU is warranted prior to September 8, 2016. 

In a March 2017 Decision Review Officer (DRO) decision, the AOJ increased the Veteran's disability rating for PTSD to 50 percent, effective September 8. 2016.  


FINDINGS OF FACT

1.  Prior to September 8, 2016, the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From September 8, 2016, the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity. 

3.  The rating assigned for the Veteran's service-connected disabilities did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for an award of TDIU prior to September 8, 2016, and the criteria for a TDIU on an extraschedular basis were not met prior to September 8, 2016. 


CONCLUSIONS OF LAW

1.  Prior to September 8, 2016, the criteria for a disability rating in excess of 30, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2016).   

2.  From September 8, 2016, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2016).      

3.  The criteria for a TDIU prior to September 8, 2016, to include on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a substantially complete VA application, VA must notify the claimant of any information, medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  VA's duty to notify was satisfied by a VCAA letter sent in April 2011.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STR), his Social Security Administrations (SSA) records, his VA treatment records, and his VA examinations.  The Board notes the case was previously remanded in July 2015 for VA to obtain the Veteran's VA treatment records from July 2011 and his SSA records.  These records were obtained and associated with the Veteran's claims file.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, all relevant, identified, and available evidence has been obtained.     

The Veteran received VA examinations in December 2005, May 2011, June 2012, February 2013, and in accordance with the July 2015 remand directives, in September 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds all examinations were adequate because they were based on the evidence of record, the Veteran's contentions, and they described the severity of his PTSD in detail sufficient for the Board to provide a fully informed decision.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Accordingly, the Board's duty to assist has been fulfilled. 

II.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  PTSD is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130 (2016).  A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  However, since this case was certified to the Board prior to August 4, 2014, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the PTSD claim in this case, and further discussion of applicability of the revised regulations is not necessary.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when there is occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2016). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

A.  PTSD Evaluations 

In May 2011, the Veteran underwent a VA examination.  The Veteran had nightmares and had flashbacks during the day.  He stated he had "mood swings" on occasion.  He stated that he was always depressed.  Due to a stroke the Veteran had, he was no longer employed.  The Veteran was married, had a positive relationship with his daughter, and had three close friends.  For leisure, he rode his motorcycle, worked on writing a novel, and watched television.  He did not have a history of suicide attempts or of violence or assaultiveness, and did not have current suicidal or homicidal ideation.  The VA examiner noted the Veteran did engage in some ritualistic behaviors, such as cleaning the kitchen multiple times.  Upon examination, he was neatly groomed and appropriately dressed.  His speech and psychomotor activity were unremarkable.  There were no abnormalities of thought.  His judgment and insight were intact.  His memory was normal in all aspects.  He did not have panic attacks.  His GAF score was 65, indicating mild symptoms.  The VA examiner found the Veteran's PTSD symptoms were not severe enough to interfere with his occupational or social functioning.

The evidence of record also includes the Veteran's VA treatment records for his PTSD treatment.  In a May 2011 VA treatment record it was noted the Veteran suffered from mood swings.  Additionally, the Veteran had several hobbies that he enjoyed such as writing, exercising, and watching the news.  Further, a June 2011 VA treatment record noted that the Veteran enjoyed riding motorcycles with friends.  

In a private opinion from July 2011, the examiner concluded the Veteran would be unable to sustain gainful employment because he would not be able to concentrate or get along with his co-workers or authority figures.  The private doctor noted the Veteran had hypervigilance, bouts of irritability, and had difficulty trusting others.  The doctor noted the Veteran did not have any close friends and had difficulty maintaining personal relationships.   

In June 2012, the Veteran underwent a VA examination.  The examiner diagnosed PTSD, depressive disorder, and alcohol dependence.  However, the examiner concluded an opinion regarding the Veteran's PTSD severity could not be formed because of the Veteran's alcohol dependence and depression.  The examiner concluded the Veteran's depressive symptoms could not be assessed independently of his PTSD symptoms.  The examiner noted the Veteran stated his memory was not what it used to be, but there was no objective evidence of memory impairment.  The examiner noted the Veteran suffered from flashbacks, feelings of detachment, diminished interests, chronic sleep impairment, irritability, and depressed mood.  As the examiner was not able to differentiate the symptoms, the Board will treat them all as if they were due to PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  His GAF score was 60, indicating moderate symptoms.  

In August 2012, a private examiner concluded the Veteran had moderate to severe PTSD.  This examiner noted the Veteran's hypervigilance and recurrent nightmares.  The examiner noted the Veteran had given up on all his hobbies except for racing.  The examiner concluded the Veteran had isolating anxiety that fractured his family relationships and stated he avoided close relationships with others.  He stated the had problems trusting people in the work place.  Additionally, the examiner opined the Veteran had impaired judgement, suicidality, and difficulty in sustaining emotional control.  When compared with the other medical evidence of record, this opinion shows an increase in symptoms that was temporary.  

In February 2013, a VA examiner provided an addendum opinion to discuss the August 2012 private opinion and the previous VA examinations.  The February 2013 examiner found the August 2012 opinion suspect because the August 2012 opinion did not consider how the Veteran's depression and alcohol dependence affected his PTSD symptoms.  Further, the February 2013 examiner noted the different characterizations of the Veteran's social functioning in the examinations.  Earlier VA examinations noted the Veteran had several close friends, yet the August 2012 examiner stated the Veteran had no close friends.  The February 2013 VA examiner found the previous VA examinations more probative of the Veteran's PTSD severity.  The February 2013 opinion also noted that the August 2012 opinion misidentified the Veteran's service period, though the Veteran's representative filed a brief stating that misidentification was a typographical error.  

The Veteran also received a psychological assessment in February 2013.  The Veteran stated he suffered from a loss of interest in all activities, displayed frequent anger, had difficulty sleeping, and was irritable all day.  The Veteran also stated he suffered from auditory and visual hallucinations.  However, the Veteran continued to deny and suicidal or homicidal ideations.  Last, the evidence of record includes the Veteran's Social Security records.  The SSA reviewed the Veteran's medical records and concluded the Veteran was not eligible for benefits.  The May 2013 SSA decision found the Veteran was capable of making a successful adjustment to work.  The May 2013 decision also found the Veteran had mild restrictions in his daily life and his social functioning as the Veteran went to restaurants, took walks, still road his motorcycle. 

The Veteran's most recent VA examination occurred in September 2016.  The Veteran indicated that while he still had a good relationship with his wife and children, he was becoming more withdrawn.  The examiner concluded the Veteran had occupational and social impairment with reduced reliability and productivity.  However, the examiner concluded only 60 percent of that impairment was due to PTSD and 40 percent was due to his non-service-connected depression.  The examiner was able to differentiate which symptoms were attributed to each disorder.  The examiner attributed the Veteran's chronic apprehension, irritability, frequent nightmares, vivid memories, and hypervigilance to his PTSD.  The examiner also noted the Veteran stopped bathing daily and his wife now has to supervise him.  The Veteran denied have panic attacks, manic symptoms, or any symptoms associated with thought disorder.  This examination was the basis for the increase in the Veteran's disability rating to 50 percent, effective September 8, 2016.  

B.  Prior to September 8, 2016

The Board finds the VA examination from May 2011 and the addendum opinion from February 2013 concluded that Veteran's PTSD did not significantly interfere with his occupational and social functioning.  The Board notes the Veteran stopped working in 2008, but he stopped working due to a stroke, not his PTSD symptoms.  The VA examinations from May 2011 to the February 2013 VA opinion, also document that the Veteran maintained close relationships with family and a few close friends.  The Veteran was also denied SSA benefits, as the SSA found the Veteran's PTSD symptoms did not render him incapable of working.  Further, the May 2013 SSA decision also noted the Veteran's continued positive social functioning.  

The private opinions in the record from July 2011 and August 2012 note the Veteran's difficulty in maintaining social relationships.  The examiners also noted the Veteran's multiple conditions severely affected his occupational and social functioning.  The August 2012 private opinion noted that the Veteran had chronic, severe PTSD.  The examiner also stated the Veteran had fractured family relationships and impaired judgment.

The August 2012 private examiner noted that the Veteran had suicidal ideation, which is contemplated by the 70 percent criteria.  However, this opinion was an outlier, as the remainder of the medical evidence of record is negative for suicidal ideation.  Therefore his suicidal ideation is not of the frequency, severity, or duration needed to produce occupational and social impairment with reduced reliability to warrant a 50 percent rating or occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating.  

In weighing the VA examinations, SSA decision, and private examinations, the Board finds the preponderance of evidence is against the Veteran's claim that an increase is warranted.  The preponderance of the evidence shows the Veteran is able to maintain some close personal and familial relationships.  Further, while the Veteran's PTSD symptoms did not significantly interfere with his social functioning as he still went to restaurants, rode his motorcycle, took walks, and played golf.  The Board notes the private examiners opined the Veteran's PTSD severely affected his occupational and social functioning, but the Board finds the preponderance of the evidence shows the Veteran has maintained close relationships.  In relation to his occupational functioning, the Board notes the evidence shows the Veteran's PTSD has not rendered him incapable of working specific types of employment, and the Veteran retired because he suffered a stroke.  

In addition, the Board acknowledges previous examinations noted his PTSD symptoms were intertwined with his depression and alcohol dependence.  The examiner found these symptoms could not be separated when addressing the severity of the Veteran's PTSD.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Even attributing all of his symptoms to his PTSD the Board concludes that his symptoms are not of the severity, frequency, or duration such that they cause occupational and social impairment with reduced reliability and productivity.  The overall disability picture for the Veteran's PTSD does not more closely approximate the criteria for a higher rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

C.  From September 8, 2016

The Board acknowledges that at the September 2016 VA examination the Veteran displayed new symptoms.  The Veteran now experienced loss of appetite and stopped with daily routines, such as bathing without the supervision of his wife.  Nevertheless, the Board finds the 50 percent rating adequately addresses the Veteran's current level of disability.  While the Board acknowledges the Veteran's occupational and social impairment, the VA examiner concluded this impairment was in part due to the Veteran's non-service connected depression. Unlike previous examinations, the September 2016 examiner concluded specifically which symptoms could be attributed to his non-service-connected depression.  See 38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  The Board only considers the symptoms attributed to his PTSD and those symptoms such as his irritability, frequent nightmares, and hypervigilance do not warrant an increase in excess of 50 percent.  The examiner indicated that the Veteran became more withdrawn but maintained close relationship with his family. Furthermore, the Veteran had not expressed suicidal or homicidal ideations, and he did not have panic attacks.  The Board concludes that his symptoms are not of the severity, frequency, or duration such that they cause occupational and social impairment with deficiencies in most areas.  The overall disability picture for the Veteran's PTSD does not more closely approximate the criteria for a higher rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

III. TDIU Prior to September 8, 2016

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Prior to September 8, 2016, these criteria were not met.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who do not meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of the Compensation Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors must be considered.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.
Prior to September 8 2016, service connection was in effect for PTSD, rated as 30 percent disabling from June 6, 2005.  The Veteran's asthma was rated at 10 percent disabling from May 29, 1991.  The Veteran's residuals from left shoulder surgery was rated as 10 percent disabling from March 17, 1992.  The Veteran's essential hypertension was rated as 10 percent disabling from August 23, 1991.  The Veteran's sinusitis was rated as 10 percent disabling from September 6, 2016.  The Veteran's left ear hearing loss, perforated left eardrum, and post right inguinal hernia repair were rated as noncompensable from May 29, 1991.  His combined rating was 70 percent; however, he did not have a single disability rated at least at least 40 percent.  Consequently, the Veteran did not meet the schedular requirements for TDIU.  

Nevertheless, the Board must determine whether referral to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis is warranted.  The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Considering the entire record in light of the above, the Board finds that a TDIU is not warranted prior to September 8, 2016.

The Board considers the Veteran's PTSD evaluations and finds the VA examination and the SSA decision determine the Veteran's PTSD does not substantially interfered with the Veteran's functional occupation.  The SSA decision found the Veteran would be able to work jobs that did not require frequent verbal communication, simple routine tasks, and only occasional interaction with the public.  The findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, the SSA findings are probative evidence against the Veteran's claim and will be considered with the other evidence of record.  Additionally, the Board notes that the Veteran stated he stopped working in 2008 because of his stroke as opposed to because of his PTSD.  While the Board acknowledges the private opinions indicating the Veteran's inability to maintain employment, the Board finds the preponderance of the evidence shows the Veteran is not unemployable.  

The Board must also consider the Veteran's educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The Board notes the Veteran has a master's degree and served as the Director of Human Resources until he retired after having a stroke.  The SSA May 2013 decision stated based on the Veteran's education, work experience, and residual functioning capacity, the Veteran was capable of making a successful adjustment to a different job.  The SSA's explanation is probative evidence against the Veteran's claim.  Thus, the Board finds any hindrance in the Veteran's employment prior to September 8, 2016, is due to his stroke and not his PTSD symptoms.  

Consequently, the Board finds that the preponderance of the evidence is against an effective date earlier than September 8, 2016, for the award of TDIU.  Remand for referral to the Director of the Compensation Service for consideration of a TDIU on an extraschedular basis is not warranted.  


ORDER

Prior to September 8, 2016, a disability rating in excess of 30 percent for PTSD is denied.

From September 8, 2016, a disability rating in excess of 50 percent for PTSD is denied.

A TDIU prior to September 8, 2016, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), is denied. 




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


